DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of species (b) from the “Extraction” category and species (a) from the “Combining of Samples” category in the reply filed on 08/15/22 is acknowledged.  The traversal is on the ground(s) that there would not be a serious burden on the Examiner to examine the claims of all species together. The Restriction Requirement alleged that there would be a burden because the species require different search strategies and different search terms. However, as discussed in MPEP § 904, a thorough and comprehensive examination of even one claim group should involve searching different classes, subclasses, electronic resources, and employing different search strategies to identify the most relevant prior art. Thus, employing a multifaceted search strategy covering different fields, classes, and subject matter cannot be considered a “serious” burden but instead is part of the normal burden of examining a patent application.  This is not found persuasive because as stated in the restriction requirement each extraction requires different steps or a different combination of consumable product batches and/or sources of ingredient and also the different combination of sample each require different steps.  Therefore, the species specifically require the searching of different steps and different combinations of consumable product batches and these different steps and different combination along with different search terms and different search strategies place an undue burden on the Examiner.  Further, while some search may be expected to overlap there is no reason to expect the searches to be coextensive. The requirement is still deemed proper and is therefore maintained.  Currently, claims 1-20 are pending.  Claims 14, 16-17 and 19 are withdrawn as being directed to non-elected inventions.  Accordingly, claims 1-13, 15, 18 and 20 are under examination.

Specification
 The disclosure is also objected to because the specification on page 1 should indicate the current status of all nonprovisional parent applications references.  For example, after the disclosure “is a divisional U.S. Application No. 15/734,724, filed December 9, 2016”  .  Applicant should insert --, now U.S. Patent 10,656,145--.               Appropriate correction is required.

The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13, 18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 the recitation “A method of managing production of a mammalian consumable products” is vague and indefinite because the phrase “a mammalian consumable products” causes confusion because in reciting “a mammalian consumable” implies that a single mammalian product is managed but the recitation “consumable products” implies multiple consumable products.  Therefore, it is unclear if the applicant intends to manage production of a single mammalian consumable product or if the applicant intends to manage multiple mammalian consumable products.  Please clarify. 
           Claim 1, line 7 is vague and indefinite in reciting “a mammalian allergen” because the specification does not provide a specific definition for the phrase and it is unclear if Applicant intends the allergen is from a mammal or if the Allergen is active against a mammal.  Please clarify.  See deficiencies throughout the claims.
          Claim 3 the recitation “snack bar” is vague and indefinite.  The specification does not provide a specific definition for the phrase and it is unclear what the applicant intends to encompass.   Thus the metes and bounds of the claim cannot be ascertained.
           Claim 4 is vague and indefinite in reciting “modifying a source of the ingredient” because it is unclear if the applicant intends changing a chemical component of the ingredient, removing something from the ingredient, changing a distributor that provides the ingredient or if the applicant intends something entirely different.  Applicant is reminded that although the claims are read in light of the specification limitations from the specification are not read into the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4, 7-8, 15, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Weidemaier et al (US 2009/0258373) in view of Scott (US 2010/0210033) and  AFSSA ( Food allergies and advisory labeling, November 2008, pages 1-63) or Kerbach et al (Quality Assurance and Safety of Crops & Foods, 2009, pages 50-60) (submitted in the IDS filed 05/06/2020) and further in view of Drukier (US 5,532,122) and 
           Weidemaier et al discloses a method of detecting an analyte of interest wherein the anlayte can be any substance for which there exists a naturally occurring capture reagent, or for which a capture reagent can be prepared (e.g. para 0036).  Weidemaier et al discloses that the method can be a multiplex (at least 2 different target analytes) method for detecting a plurality of analytes in a sample (e.g. abstract, para’s 0071-0074).  Weidemaier et al discloses that contacting the sample with a plurality binding moiety pairs under conditions to form sandwich complexes (e.g. para 0071-0072).  Weidemaier et al discloses that the method comprises contacting a sample with capture antibodies immobilized to magnetic particles and labeled detection antibodies to form a sandwich complex (e.g. para’s 0040, 0045-0049).   Weidemair et al discloses that the label can be a SERS tag and that each binding pair in the multiplex method comprises a distinguishable signal (e.g. para’s 0040, 0045-0049, 0071-0074).  Weidemair et al discloses concentrating the formed complexes and analyzing the concentrated sample with the SERS (e.g. para 0005, 0049) and determining the concentration of the analyte(s).  Weidemaier et al discloses that the SERS tag can be a SERS nanoparticle (e.g. para 0048).  Weidemaier et al discloses that the concentration of the analyte(s) can be determined by comparison to a standard reference (e.g. para’s 0013, 0016, 0055-0059).
        Weidemaier et al differs from the instant invention in failing to teach the analyte is an allergen and the sample is a mammalian consumable product.
         Scott teaches that it is known and conventional in the art to detect allergens in a food sample with the use of antibodies by sandwich assay (e.g. para’s 0021-0026).  Scott teaches that the allergen can be in foodstuff (mammalian consumable product) such as shellfish, peanuts, tree nuts, dairy, fish or eggs and that it is known to utilize multiple reagents for the detection of multiple allergens (e.g. para 0026).
           It would have been obvious to one of ordinary skill in the art at the filing date of the invention to incorporate antibodies and food samples such at taught by Scott into the method of Weidemaier et al for the detection of allergens because Weidemaier et al teaches the method can be for an analyte of interest wherein the anlayte can be any substance for which there exists a naturally occurring capture reagent, or for which a capture reagent can be prepared and one of ordinary skill in the art to use the appropriate reagents and sample to detect the desired analyte of interest, in this case food allergens.  Thus, one of ordinary skill in the art would have a reasonable expectation of success incorporating antibodies and food samples such at taught by Scott into the method of Weidemaier et al for the detection of allergens.
      Weidemaier et al and Scott differ from the instant invention in failing to specifically teach testing samples from different consumable batches and combining the sample together.  Weidemaier et al also fails to teach modifying the source or the ingredient or distribution.
        AFSSA discloses that it is known and conventional in the art to test for allergens in food and that the allergens can be in different food batches (e.g. page 36) or in an  ingredient for preparing the food (e.g. page 47).
         Kerbach et al discloses that it is known and conventional in the art to test batches of food for an allergen.  Kerbach et al teaches that it is known in the art to provide food allergen analysis of a food supply chain by testing the food for primary analytes to optimize system to reduce the probability of a defective product being produced and to help reduce levels of potentially contaminating allergen to one that is no longer harmful for the majority of the allergic consumers and cleaning the equipment which could be the cause of cross contamination (modifying the source, reducing levels for distribution) (e.g. abstract, pgs 53-54).  
          It would have been obvious to one of ordinary skill in the art at the filing date of the invention to incorporate the testing of food batches or ingredients in the modified method of Weidemaier et al because as shown by AFSSA and Kerbach et al the testing of food batches/ingredients is known, conventional and important in the art. Thus, absent evidence to the contrary one of ordinary skill in the art would have a reasonable expectation of success incorporating testing of food batches or multiple ingredients in the modified method of Weidemaier et al.
         It would have also been obvious to one of ordinary skill in the art at the filing date of the invention to incorporate testing the food supply chain into the modified method of Weidemaier et al because Kerbach et al teaches that it is known in the art of food allergen analysis of a food supply chain and to clean equipment or reduce the amount of allergen to one that is no longer harmful for the majority of the allergic consumers.  Therefore, one of ordinary skill would test the food supply chain and optimize (modify) the operation or distribution to reduce the probability of a defect product being produced. 
           Weidemaier et al., Scott, AFSSA and Kerbach et al differ from the instant invention in failing to specifically teach combining samples from the batches into an aggregate sample.
            Drukier teaches that it is known and conventional in the art that one can pool samples together and by testing the resulting “cocktail” (aggregate) for the contaminant and in the case the aggregate shows positive, the statistical techniques based on “Bolt-zano division” permits one to define which samples are actually contaminated in a relatively small number of steps.  Thus, instead of measuring thousands of samples, typically a few dozen appropriate aggregates are measured, diminishing the cost by a factor of at least twenty (e.g. col 11).
            It would have been obvious to one of ordinary skill in the art at the filing date of the invention to pool the batch samples in the modified method of Weidemaier et al into an aggregate and test for allergens (contaminant) because this permits one to define which samples are actually contaminated in a relatively small number of steps.  Thus, instead of measuring thousands of samples, typically a few dozen appropriate aggregates are measured, diminishing the cost by a factor of at least twenty.  Thus, absent evidence to the contrary one of ordinary skill in the art would have a reasonable expectation of success pooling the batch samples in the modified method of Weidemaier et al.
          Weidemaier et al., Scott, AFSSA, Kerbach et al and Drukier differ from the instant invention in failing to specifically teach extraction of the samples.  
         Rice et al teaches that it is known and conventional in the art that in order to detect the presence of an allergen in either a food sample or environmental sample, it is necessary to collect and prepare an appropriate and representative sample and extract the sample in such a manner that the allergen is available to react with the antibody (e.g. page 21).
           It would have been obvious to one of ordinary skill in the art at the filing date of the invention to incorporate extraction of the samples in the modified method of Weidemaier et al such as taught by Rice et al because Rice specifically teaches that in order to detect the presence of an allergen in either a food sample or environmental sample, it is necessary to collect and prepare an appropriate and representative sample and extract the sample in such a manner that the allergen is available to react with the antibody.  Thus, one of ordinary skill in the art would have a reasonable expectation of success incorporating extraction of the samples such as taught by Rice et al into the modified method of Weidemaier et al.      
            With respect to “mammalian allergen” as currently recited throughout the claims.  The combination of references teach the same allergens as currently recited and therefore it is deemed that the allergens in the modified method of Weidemaier et al are mammalian allergens.  Further, it is unclear what is intended by mammalian allergens (see 112(b) rejections supra).  For these reasons Weidemaier et al and Scott read on the currently recited claims.
             With respect to the size of the aggregate sample and the amount of each of the multiple sample proportional to a size of product batch as currently recited in the claims.  The optimum size of the sample to be utilized in the assay can be determined by routine experimentation and thus would have been obvious to one of ordinary skill in the art.  Further, it has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value of a result effective variable. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation.”  Application of Aller, 220 F.2d 454,456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  “No invention is involved in discovering optimum ranges of a process by routine experimentation .”  Id. At 458,105 USPQ at 236-237.  The “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  Application of Boesch, 617 F.2d 272,276, 205 USPQ 215, 218-219 (C.C.P.A. 1980).

       Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable Weidemaier et al in view of AFSSA, Kerbach et al., Drukier and Rice et al as applied to claims 1-2, 4, 7-8, 15, 18 and 20  above, and further in view of Bruins Slot et al (Critical Reviews in Food Science and Nutrition 26, August 2016, pages 2455-2466).
        See above for the teachings of Weidemaier et al., Scott, AFSSA, Kerbach et al.,             Drukier and Rice.
        Weidemaier et al., Scott, AFSSA, Kerbach et al., Drukier and Rice et al differ from the instant invention in failing to teach testing the product is cereal or oats and testing oats for gluten.
         Bruins Slot et al teaches that it is known in the art to test cereals or to test oats for gluten and teaches that the testing of gluten in food is necessary to ensure proper product labeling and thus safeguard the gluten sensitive consumer against exposure (e.g. abstract, pg 2456 -Table 1 and Guten in Food section, pgs 2462-2463).
         It would have also been obvious to one of ordinary skill in the art at the filing date of the invention to incorporate cereal or oats as a sample in the modified method of Weidemaier et al and test for gluten in oats such as taught by Bruins Slot et al in the modified method of Weidemaier because Weidemaier et al is generic with respect to the sample and analyte to be tested and Bruins Slot et al shows that it is known in the art to test cereals or to test oats for gluten and teaches that the testing of gluten in food is necessary to ensure proper product labeling and thus safeguard the gluten sensitive consumer against exposure.  Thus, absent evidence to the contrary one of ordinary skill in the art would have a reasonable expectation of success incorporating cereal or oats and testing for gluten into the modified method of Weidemaier et al.      
 
      Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable Weidemaier et al in view of AFSSA, Kerbach et al., Drukier and Rice et al as applied to claims 1-2, 4, 7-8, 15, 18 and 20  above, and further in view of Zhang et al (US 2016/0266083).
        See above for the teachings of Weidemaier et al., Scott, AFSSA, Kerbach et al.,             Drukier and Rice.
        Weidemaier et al., Scott, AFSSA, Kerbach et al., Drukier and Rice et al differ from the instant invention in failing to teach testing for horein, secalin or testing oats.
         Zhang et al teaches that it is known in the art of food samples for the detection of allergens to degrade the food sample by grinding the sample or by the addition of an extraction buffer in order to factilitate extraction of one or more allergens for testing (e.g. para’s 0015, 0016, 0019).  Zhang et al also teaches that it is known test for antigens such as hordein, secalin (e.g. para 0019) and to test oats (e.g. para 0041).        
         It would have been obvious to one of ordinary skill in the art at the filing date of the invention to incorporate a degradation step such as grinding or adding an extraction buffer into the modified method of Weidemaier et al because Zhang et al shows that it is known in the art to degrade the food sample by grinding the sample or by the addition of an extraction buffer in order to facilitate extraction of one or more allergens for testing.      
         It would have also been obvious to one of ordinary skill in the art at the filing date of the invention to incorporate testing for hordein, seclain, oats, wheat or barley into the modified method of Weidemaier et al because Weidemaier et al is generic with respect to the analyte to be tested and Zhang et al shows that it is known and conventional in the art to test for hordein, secalin, oats, wheat or barley.  Thus, one of ordinary skill in the art would have a reasonable expectation of success incorporating testing for hordein, secalin, and oats in the modified method of Weidemaier et al.

        Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable Weidemaier et al in view of AFSSA, Kerbach et al., Drukier and Rice et al as applied to claims 1-2, 4, 7-8, 15, 18 and 20  above, and further in view of McLintock et al (ACS Nano Vol. 8, 2014, pages 8600-8609) (submitted in the IDS filed 05/06/2020).
        See above for the teachings of Weidemaier et al., Scott, AFSSA, Kerbach et al.,             Drukier and Rice.
         Weidemaier et al., Scott, AFSSA, Kerbach et al., Drukier and Rice et al differ from the instant invention in failing to teach the nanoparticle comprises a precious metal and also fails to teach the nanoparticles is a nanorod.
          McLintock et al discloses gold nanorods which are SERS-tags and discloses that the gold nanorod SERS-tags provides for the controlled coadsorption of multiple dye species onto the gold nanorods to create tags that can be detected across a much wider range of excitation compared to conventional approaches (e.g. abstract) and imparts a long colloidal shelf life and provides an established platform for further surface functionalization (e.g. page 8607).
 It would have been obvious to one of ordinary skill in the art at the filing date of the invention to incorporate gold nanorods such as taught by McLintock et al for the nanoparticles of Weidemaier et al because McLintock et al teaches that the gold nanorod SERS-tags provides for the controlled coadsorption of multiple dye species onto the gold nanorods to create tags that can be detected across a much wider range of excitation compared to conventional approaches and imparts a long colloidal shelf life and provides an established platform for further surface functionalization.  Thus one of ordinary skill in the art would have a reasonable expectation of success incorporating gold nanorods such as taught by McLintock et al for the nanoparticles of Weidemaier et al.

       Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable Weidemaier et al in view of AFSSA, Kerbach et al., Drukier and Rice et al as applied to claims 1-2, 4, 7-8, 15, 18 and 20  above, and further in view of Gao (US 2006/0286379).
         See above for the teachings of Weidemaier et al., Scott, AFSSA, Kerbach et al.,             Drukier and Rice.
         Weidemaier et al., Scott, AFSSA, Kerbach et al., Drukier and Rice et al differ from the instant invention in failing to teach the magnetic particles comprise comprise a ferrous metal.
         Gao teaches that it is well known and conventional in the art to have magnetic nanoparticles comprising iron (ferrous metal) (e.g. abstract, para’s 0037, 048, 0062). 
         It would have been obvious to one of ordinary skill in the art at the filing date of the invention to incorporate iron such as taught by Gao into the magnetic particles of Weidemaier et al because Gao shows that it is well known and conventional in the art to have magnetic nanoparticles comprising iron.  Thus, absent evidence to the contrary one of ordinary skill in the art would have a reasonable expectation of success incorporating incorporate iron such as taught by Gao into the magnetic particles of Weidemaier et al.

        Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable Weidemaier et al in view of AFSSA, Kerbach et al., Drukier and Rice et al as applied to claims 1-2, 4, 7-8, 15, 18 and 20 above, and further in view of Gilboa-Geffen et al (US2016/0266083).
        See above for the teachings of Weidemaier et al., Scott, AFSSA, Kerbach et al.,             Drukier and Rice.
        Weidemaier et al., Scott, AFSSA, Kerbach et al., Drukier and Rice et al differ from the instant invention in failing to teach the antibodies are polyclonal and als fails to teach the antibodies are IgG.
         Gilboa-Geffen et al (US 2016/0251703) teaches that it is known and conventional in the art to produce polyclonal antibodies and to also produce IgG antbodies (e.g. para’s 0174, 0189) which bind to allergens.
          It would have also been obvious to one of ordinary skill in the art at the filing date of the invention to incorporate polyclonal IgG antibodies into the modified method of Weidemaier et al because Gilboa-Geffen et al teaches that it is well known and conventional in the art.  Further, by way of Applicants own disclosure in paragraph 0025 of the current specification the antibodies of the invention are commercially available.  Therefore, it would have been obvious to one of ordinary skill in the art to produce and incorporate polyclonal IgG antibodies for the capture and detection antibodies in the modified method of Weidemaier et al because both Gilboa-Geffen et al and the Applicant teaches the antibodies are known in the art and it is well within the realm of one of ordinary skill in the art to incorporate IgG polyclonal antibodies into the modified method of Weidemaier et al.  Thus, absent evidence to the contrary one of ordinary skill in the art would have a reasonable expectation of success incorporating polyclonal IgG antibodies into the modified method of Weidemaier et al.

Conclusion
No claims are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
            Garber et al., (Journal of Agricultural and Food Chemistry, Jaunuary 2016, pages 1202-1211) teaches a multiplex assay for detecting allergens.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY W COUNTS whose telephone number is (571)272-0817. The examiner can normally be reached M-F 7:00-4:00.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GARY COUNTS/           Primary Examiner, Art Unit 1678